LyoN, J.
The only question to be determined on this appeal is whether the plaintiff in the garnishee suit (the appellant) is entitled to the money paid into court by the railway company. If that question is resolved in the negative, it is quite immaterial to the appellant whether the money be paid to Mr. Miller, or to any other of the interpleaded parties.
It requires no discussion or reference to authorities to dem*391onstrate that a claim for personal injuries, while it remains unliquidated, is not the proper subject of garnishment. Such a claim is not even assignable. Kusterer v. Beaver Dam, 56 Wis. 471. The proceeding by garnishment is for the purpose of effecting a compulsory assignment of a claim by process of law. It is entirely obvious that, if a claim be of such a nature that the claimant cannot make a voluntary assignment of it, the law will not enforce a compulsory assignment. Although the demand of Torton was in judgment when the garnishee process was served, yet the reversal of that judgment left the case the same as though none had been rendered; that is to say, it wTas a mere unliquidated claim for damages for personal injuries, not assignable and not gar-nishable, and. of course, not due beyond any future contingency. Sec. 2769, R. S., provides that “no judgment shall be rendered upon a liability of a garnishee arising . . . (4) by reason of any mone3r or any other thing owing from him to the defendant, unless, before judgment against the defendant, it shall have become due absolutely, and without depending on any future contingency.” This section is a complete bar to the garnishee action, because long before the claim against the railway company had become due absolutely, and beyond any future contingency, the plaintiffs in the garnishee suit had perfected their judgment against Torton.
It was objected, on the argument in this court, that no use could be made of the answer of the respondent Miller against the appellant, because it was not served on the latter. That answer has not been used against the appellant. The answer of the railway company shows conclusively that it was not liable as garnishee to the appellant. The latter failed to take issue upon such answer, and hence, as to the appellant, its allegations are verities. That answer shows conclusively that the appellant is not entitled to the fund in controversy. On that question the appellant has had its *392day in court, and, as before said, it is quite immaterial to that company which of the several interpleaded parties obtains the fund in controversy.
By the Court. — The order of the county court is affirmed.